PER CURIAM.
The defendant offered himself as a witness in his trial. He could lawfully be impeached as a witness by proof that he had been convicted of other felonies and could be himself interrogated about it. Williams v. United States, 5 Cir., 254 F. 52; Gordon v. United States, 5 Cir., 254 F. 53; Wheeler v. United States, 5 Cir., 293 F. 588; Pittman v. United States, 8 Cir., 42 F.2d 793; Fire Assn, of Philadelphia v. Weathered, 5 Cir., 62 F.2d 78; Scaffidi v. United States, 1 Cir., 37 F.2d 203.
Judgment affirmed.